Citation Nr: 1528852	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 

THE ISSUE

Whether the Veteran's income is excessive for Department of Veterans Affairs improved pension benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The maximum annual rate of improved pension for a veteran with one dependent was $16,324.00, effective March 1, 2013, and in effect during the period of the Veteran's claim.

2.  The Veteran's annual countable income in 2013 exceeded the pertinent maximum annual rate.  


CONCLUSION OF LAW

The Veteran's income for the annual year commencing March 1, 2013, is excessive for VA improved pension benefits.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Pension

The Veteran's application for VA pension benefits was received in February 2013.  

Improved pension provides for maximum income levels under which eligibility is based and this amount is offset by annual income of the recipient minus any excepted unreimbursed medical expenses.  For the purpose of determining initial entitlement, or for resuming payments on an award which was previously discontinued, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's annual rate of countable income on the effective date of entitlement and dividing the remainder by 12; whenever there is a change in a beneficiary's annual rate of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new annual rate of countable income on the effective date of the change in the annual rate of income, and dividing the remainder by 12.  38 C.F.R. § 3.273. 

For the purpose of computing income for improved pension, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excludable under 38 C.F.R. § 3.272, and, therefore, is properly considered as income for computing the veteran's improved pension benefits for the annualization period in which it was received.  In addition, 38 C.F.R. § 3.272 provides that a portion of unreimbursed medical expenses may be deducted.  The pertinent regulation provides that there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness was incurred. 

An estimate based on a clear and reasonable expectation that unusual medical expenditure will be realized may be accepted for the purpose of authorizing prospective payments of benefits subject to necessary adjustment in the award upon receipt of an amended estimate, or after the end of the 12-month annualization period upon receipt of an eligibility verification report. In regard to a veteran's income, unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the Veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).

Improved pension benefits are not warranted if countable annual income exceeds applicable income limitations.  The maximum annual rate of improved pension for a veteran with one dependent was $16,324.00, effective March 1, 2013, and in effect when the Veteran's claim was received.  38 C.F.R. § 3.23.  In order for medical expenses to be deducted, they must exceed 5 percent of the maximum annual pension rate or $816 during the pertinent year in question.

Information from the SSA revealed that as of December 2012, the Veteran received SSA income of $473.90 monthly and his spouse receives $1,544.90 per month.  Therefore, the Veteran had annual income of $5,686.80 and his spouse had annual income of $18,538.90.  The total family income was $24,225.60.  However, on his application for VA benefits, the Veteran reported that he and his spouse received higher income from SSA of $597 monthly for him and $1,575 monthly for her or $26,064, annually.

The Veteran and his spouse had unreimbursed medical expenses of $3,022.00 for Medicare Part B and private medical insurance.  In addition, the Veteran has reported that they had $6,000 in other medical expenses, although he did not submit documentation.  Nonetheless, even considering the unverified $6,000, the total of $9,022 less the $816 equals $8,206, which, subtracted from SSA income yields a total of $17,858.  This total annual countable income is excessive for pension benefits.  

Although the Veteran asserts that his wife's SSA income should not be used, but essentially her health costs should be used, the Board notes that her SSA income is considered as part of their family income, just as her medical expenses are also used to reduce that income.  

Accordingly, the Veteran's income is excessive for Department of Veterans Affairs improved pension benefits.


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


